Citation Nr: 1625678	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  10-29 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi



THE ISSUE

Entitlement to increases in the ratings for a low back disability, currently assigned "staged" ratings of 10 percent prior to June 6, 2009 and 20 percent from that date.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from June 1998 to April 1994 and from December 2007 to February 2008.  This matter is before the Board of Veteran's Appeals (Board) on appeal from a September 2008 rating decision from the Nashville, Tennessee Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims file is now in the jurisdiction of the Jackson, Mississippi RO.  In September 2015, the case was remanded for additional development (by a Veteran's Law Judge other than the undersigned).  It is now assigned to the undersigned.

[From May 19, 2015 until August 1, 2015, the low back disability was rated 100 percent (under 38 C.F.R. § 4.30, for convalescence); consequently that period of time is not for consideration].

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if action on his part is required.


REMAND

In a claim for an increased rating, all records of treatment the Veteran has received for the disability at issue during the period under consideration are pertinent evidence which, if available, must be secured and considered.  

The September 2015 Board remand sought all pertinent treatment records.  The AOJ asked the Veteran to provide identifying information and releases for VA to secure private treatment records, to specifically include those of treatment he received at Greenwood LeFlore Hospital.  He provided an authorization for his treatment records from Greenwood LeFlore Hospital, and the AOJ obtained such record (for the period from November 2012 through May 2015), as well as updated VA treatment records to June 2016.  

The AOJ also arranged for an examination of the Veteran to determine the current severity of his low back disability.  On such examination (in April 2016) the Veteran indicated that he was now being followed by private neurosurgeon HH, in Jackson, Mississippi.  (Records in Virtual VA include VA prescription records showing HH prescribes the Veteran's medications.)  HH was not previously identified by the Veteran; consequently records of spine treatment the Veteran received from that provider were not sought.  As such records are pertinent evidence in this matter, they must be secured.  

Accordingly, the case is REMANDED for the following:

1. The AOJ should ask the Veteran to identify the provider(s) of all private evaluations or treatment he has received for his back since May 2015, and to provide the releases necessary for VA to secure the records of all such evaluations and/or treatment, to specifically include complete clinical records from private neurosurgeon HH in Jackson, Mississippi.  The AOJ should secure for the record complete clinical records from all providers identified.  If any private records sought are not received pursuant to VA's request, the AOJ should so advise the Veteran, and also advise him that ultimately it is his responsibility to ensure that private treatment records are received.  The AOJ should also secure for the record records of any updated VA treatment the Veteran may have received for his back that remain outstanding.

2. Thereafter, the AOJ should arranged for any further development deemed necessary (such as a contemporaneous examination, if suggested by additional records received), and readjudicate the claim.  If the benefit sought remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

